Title: From George Washington to Thomas Jefferson, 9 June 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
[Philadelphia] Saturday June 9th 92

I am in sentiment with you & the Director of the Mint, respecting the purchase of the Lots & Houses which are offered for Sale in preference to Renting—as the latter will certainly exceed the Interest of the former.
That all the applications may be brought to view, & considered, for Coining &ca; Mr Lear will lay the letters and engravings before you to be Shewn to the Director of the Mint. I have no other object or wish in doing it than to obtain the best. Yrs &ca

Go: Washington

